Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the amendment filed August 13, 2021.  Claims 17-28 have been presented.  This amendment has been placed in the file but has not been entered since it is not signed by both inventors.  Thus, claims 1-16 are pending
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with xxx on September 2, 2021.

The application has been amended as follows: 

	Please cancel claims 1-16 and replace with the following:

Claim 17.  A mobile EV charging system mountable on a vehicle, comprising:
            a MFPCS module having a IGBT module, an AC port, and a DC port wherein the DC port is adapted to receive power from a solar power source or an on-board battery and the AC port is adapted to output power to an EV or send power to and receive power from an AC grid;

            a DSP controller having a library with a plurality of modes to control the  MFPCS module by supplying control signals to a IGBT gate driver to control the MFPCS module; and
            a universal battery interface coupled to the AC port of the MFPCS and the on-board battery to supply voltage and current suitable for a plurality of different EV vehicle charging systems wherein the plurality of modes includes mode 1 to charge a battery of an EV by the onboard battery, mode 4 to charge the onboard battery by a solar power source; and mode 5 to charge the on-board battery with the AC grid.
 
Claim 18.  The EV charging system of claim 17, further comprising a voltage and a current sensor coupled to the DC port to measure DC voltage and DC current at the DC port and inputting the sensor values to the DSP and further comprising at least one AC current sensor coupled to the AC port to measure current at the AC port and inputting the current measurements to the DSP.
 
Claim 19.  The EV charging system of claim 18, further comprising mode 3 to couple the MFPCS module to the charging system of the vehicle to charge the onboard battery.

Claim 20.  The EV charging system of claim 18, further comprising mode 2 to couple the MFPCS module to the charging system of the vehicle to charge the battery of an EV.



Claim 22.  The EV charging system of claim 20, wherein the charging system of the vehicle includes an alternator.
 
Claim 23.  The EV charging system of claim 18, where in the AC port is adapted to receive three phase power from the grid.
 
Claim 24, The EV charging system of claim 18, further including mode 6 wherein power from a solar source is also used to supply power to the AC grid when it is used to charge the onboard battery.
	
Claims 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims recite a mobile charging system for an electric vehicle (EV) that includes a plurality of modes to allow a single IGBT module to receive energy for a solar source and energy from the grid to charge the on-board battery of the vehicle and to supply power from the on-board battery to charge the battery of an EV.  Such a combination is not taught, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



September 9, 2021